Shaw, C. J.
It appears that this cause was rightly removed *416from the court of common pleas to this court, at the first term, pursuant to St. 1840, c. 87, § 3. The court are of opinion that, after such removal, the case in the court of common pleas was coram nonjudice ; that court had no jurisdiction ; and the judgment discharging the trustee was merely void, and no writ of error was necessary to reverse it.
The trustee was bound to follow the cause, and to answer in this court; and a day must be fixed for him to answer.